Citation Nr: 1722826	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected PTSD prior to October 16, 2013.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

These matters come before the Board of Veteran's Appeals (Board) on appeal from November 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran requested and was scheduled for a videoconference hearing in September 2015, but he later withdrew his hearing request.  No other hearing request remains pending.

In May 2015 and February 2016, the Board remanded the case for further evidentiary development.

Finally, the Board notes that additional evidence regarding TDIU has been associated with the claims file following a supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the agency of original jurisdiction (AOJ).  However, that evidence is duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.


FINDINGS OF FACT

1.  The Veteran's tinnitus first manifested in service, has continued since service, and is related to in-service acoustic trauma.

2.  Throughout the period on appeal, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown. 

3.  The Veteran was employed full time until his retirement on April 01, 2012.
4.  Prior to October 16, 2013, the Veteran's PTSD did not preclude him from following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.S §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.S §§ 1155, 5107 (West 2014); 38 C.F.R § 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for a TDIU prior to October 16, 2013 have not been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014);; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, the RO provided adequate notice in August 2010 and July 2011.  

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.S. § 5103A(c); 38 C.F.R. § 3.159(c)(3). Pursuant to this duty, VA associated with the Veteran's claims file his STRs, service personnel records, VA treatment records, and VA examination reports.

In this decision, the Board grants the claim of entitlement to service connection for tinnitus.  As such, no discussion of VA's duties to notify or assist with respect to this aspect of his claim is necessary.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA afforded the Veteran VA psychiatric examinations in October 2010 and April 2016.  The Board finds that these examinations and opinions detail the Veteran's assertions, obtained an accurate history, and provide factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinions from the examiners and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met. 

The Board also notes that the actions requested in the May 2015 and February 2016 remands have been undertaken.  Regarding the May 2015 remand, the AOJ scheduled the Veteran for a videoconference hearing in September 2015.  Regarding the February 2016 remand, the AOJ complied with all the requested TDIU instructions including obtaining information from his former employer.  The AOJ also complied with all other requests and obtained treatment records, and afforded the Veteran another psychiatric examination.  The Board finds that there has been substantial compliance with all prior remand instructions and that no further action is necessary.  See D'aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Entitlement to Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  Specifically, the Veteran asserts that he was exposed to weapons noise during service, and that his tinnitus began in service and has continued since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  38 U.S.C.S. §§ 1101, 1110, 1112; 38 C.F.R. 3.303(b), 3.307(a)(3), 3.309(a).  Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  Walker, 708 F. 3d at 1339.  
Determinations as to service connection will be based on review of the entire record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  38 U.S.C.S. § 5107(b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she actually observed and is within the realm of his or her personal knowledge). 

At the outset, the Board finds that the Veteran presently has tinnitus, as diagnosed during an August 2011 VA examination.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding his exposure to weapon fire during service, as well as the information provided on his DD Form 214, which documents his specialty of infantry indirect fire crewman and his receipt of a Combat Infantryman Badge.  38 C.F.R. § 1154(b).  Thus, the only question remaining before the Board is whether the Veteran's current tinnitus is related to his in-service noise exposure.

In an August 2011 report of VA audiometric examination, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  In February 2016, the Board found that the examination failed to provide an opinion concerning whether the Veteran's tinnitus was related to service including acoustic trauma and remanded to obtain an opinion.  The requested opinion was provided in March 2016.  The examiner then opined that the Veteran's tinnitus was less likely than not caused by or was a result of noise exposure during active service.  The examiner further opined that the etiology of any reported tinnitus does not appear to be related to acoustic trauma or other factors during the Veteran's military service.  As the February 2016 examiner did not consider the Veteran's lay statements of an in-service onset, the negative opinion is afforded minimal probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).

However, based on the evidence of record, the Board affords the Veteran's own statements regarding tinnitus, stating he had ringing in his ears during service and that he has had increased tinnitus in the years since separation significant probative weight.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's consistent statements of in-service onset also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus and that it had its onset during service and that the tinnitus increased in the years since separation from service, the Board finds that the evidence is at least in equipoise regarding whether the tinnitus is related to service.  Hence, affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

III.  Entitlement to an Evaluation in Excess of 50 Percent for PTSD

The Veteran is seeking a higher rating for his service-connected PTSD, currently rated as 50 percent disabling.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's PTSD is currently rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows:

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

After review of the evidence of record, the Board finds that a rating higher than 50 percent for the Veteran's PTSD is not warranted at any time during the appeal period.

In an October 2009 VA treatment note, the Veteran reported that his anxiety was getting worse with his pending divorce.  He reported being happy and more hopeful.  His sleep was poor, but his energy, concentration and self-esteem were good.  He reported being more irritable and that he experienced continued mood swings.  He had not isolated himself, and he had a GAF score of 65.  In a later October 2009 VA treatment note, the Veteran reported that he had intrusive thoughts and memories of his time in Vietnam.  He reported that he only talked about his Vietnam experiences with select peers, but stated that he has supportive friends and family members.  He described his mood as silent and angry, and he reported that he startled easily.  He reported disturbed sleep with occasional disturbing dreams.  He reported survivor's guilt and stated that at times he wished he could have died in Vietnam.  The Veteran was evaluated for suicide risk, but the Veteran denied suicidal and homicidal ideations.  He also reported that he has leisure activities that he enjoys.  Additionally, the VA treatment note revealed no impairments of thought, judgment, and appearance. 

The Veteran was afforded a VA psychiatric examination in October 2010.  The Veteran reported irritability, and that he had daily intrusive recollections about his military trauma, and that he would become increasingly more irritable and sad when those occurred.  He also reported having combat-related nightmares every month that were severe and caused him to sweat and wake up.  He reported an exaggerated startle response and hypervigilance.  He had continuous moderate anxiety that increased when he was reminded of his combat experience. 

Concerning his social and family situation, he reported that he was married at the time, but his wife was leaving him.  He attributed this to his irritability.  He reported that he was also irritable with his children.  He reported that he had few friends.  He reported that he did socialize by going out for breakfast with friends.  He reported that he did not enjoy crowds and preferred to be alone.  He reported that he had increased social withdrawal and decreased social need.
Concerning his occupation situation, he reported that he worked full-time as a welder and did a good job, and he was reliable and punctual.  He reported that he has had difficulties with his excessive startle response when other employees harassed him.  He stated that employees triggered his startle response by making loud noises.  He also reported that he owns and maintains a farm. 

On examination, the Veteran was appropriately dressed, cooperative, fully-oriented, non-agitated.  His cognitive functions were intact, and he had coherent verbalizations.  His judgment and insight were adequate.  The examiner noted that there were no obsessions, compulsions, episodes of panic, hallucinations or delusions, or a psychosis identified.  The Veteran denied suicidal or homicidal ideations.  The examiner reported that the Veteran was independent in all forms of daily living with being able to dress and feed himself, maintain personal hygiene, and handle finances. 

The examiner opined that the Veteran's PTSD symptoms were of moderate to severe intensity.  The examiner opined that the Veteran's PTSD has caused moderate occupational impairment with the social aspects of work, including his excessive startle and his expressed irritability towards coworkers and management.  The examiner also opined that the Veteran has moderate to severe social dysfunction secondary to his PTSD.  The examiner further opined that his PTSD has increased in severity, and the Veteran's GAF score was 49.

The Veteran was afforded another PTSD examination in April 2016.  The Veteran reported occasional irritability and anger but reported that he had no conflicts with people.  He reported that his outlook on life was pretty good, but he had a lot going on.  He reported that he was worried due to the weather, farm equipment, and finances.  He reported that he had bad dreams about the military where he felt tense and frustrated and was startled by unexpected noises.  He denied suicidal or homicidal ideations.  The veteran also reported that he did not have auditory or visual hallucinations.

Concerning his social and family situation, he reported that he was separated from his wife and had no relationships since that time.  He reported that he was too difficult to deal with.  He reported that his children were busy with work.  He stated that he visited former coworkers and kept in contact with a few friends from the military, and that he sees his friends one to two times a week.  He also reported that he enjoyed tractor pulls and plowing demonstrations, and that he planned to attend a reunion.  The Veteran reported that he did not like to leave the house.  He also reported that he did not like crowded places.

Concerning his occupational situation, he reported that he did good work as a former welder and maintained adequate relationships with his coworkers.  He reported that he has had conflicts with people including threats and verbal arguments, and he was encouraged to leave his employment.  He became tired of it and retired in 2012.  He currently works on his farm.  He reported that he might work 10-60 hours depending on the season but did not make money.

On examination, the Veteran was dressed casually and well groomed.  His answers were logical and relevant.  His attentiveness, concentration, and memory were intact.  The examiner reported that there was no evidence of any psychosis because he denied auditory or visual hallucinations.  He had symptoms of anxiety and had difficulty establishing and maintaining relationships. 

The examiner opined that the Veteran experiences occupational and social impairment with reduced reliability and production.  The examiner reported that his functional impairments include retirement from work due to stress, conflicts with some co-workers, social restriction, reduced recreational activities, and strain and separation in marriage.  The examiner noted that the Veteran maintained stable employment for 38 years and reported good work performance while also maintaining his farm.  The examiner noted that the Veteran did not miss time from work, he maintained relationships with his children and some friends, he maintained some recreational activities, he had stable housing, and he continued to care for himself and his home.  The examiner acknowledged that the Veteran maintains minimal impairment in attention and concentration and mild to moderate impairment in motivation and drive.  Based on the above, the examiner opined that it was less likely than not that the Veteran's occupational functional impairments related to these aspects of functioning prohibit him from employment because of his ability to maintain and manage his farm, care for himself and his home, and manage his finances.  The examiner also opined that given the Veteran's mental health symptomatology including moderate impairment in interpersonal relations and moderate impairment with coping with stress, these may impact his ability to participate in a high level setting of social interaction or may impact his ability to allocate personal recourses or proceed with substantial decisions.  Overall, the examiner summarized that the Veteran has moderate impairment in interpersonal relationships, mild impairments in attention and concentration, moderate impairments in coping with dress, and mild to moderate impairment in motivation and drive.

In a July 2016 statement submitted in support of his claim, the Veteran stated that he did not agree with the findings of the 2016 examiner insofar as it reflected that he retired for reasons unrelated to his PTSD.  He clarified that he was having significant problems interacting with his coworkers and supervisors in the final years he was working.  He again stated that he felt as though his supervisors were assigning him terrible jobs in effort to force him to quit, and that as a result, he frequently got in fights with them.  It was for this reason that he retired.  He stated that he was not able to undertake any other employment that would require close interaction with others, and that he felt that working on his family farm was the only option available to him.  He additionally clarified that he did not engage in any recreational activities other than driving, and that when he stated that his children were "busy with work," he meant to express that they rarely saw him.

Despite the Veteran's statements disagreeing with the findings of the 2016 VA examination, the Board finds that the evidence throughout the appeal period does not demonstrate that the Veteran's symptoms are of sufficient severity, frequency, and duration to warrant a higher rating, and that his symptoms are most closely approximated in the 50 percent rating criteria.  As noted on the VA examinations, the Veteran denied suicidal or homicidal ideations, he denied experiencing hallucinations, he was dressed appropriately, and he maintained personal hygiene.  Both examiners noted that the Veteran's cognitive functions were intact in that he provided coherent, relevant and logical answers at the examinations, his judgment was intact, and there was no evidence of near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  Also, the examiners noted no objective evidence of disorientation, speech impairments, or impaired thought  Although the Veteran reported irritability with family and friends, he has maintained social relationships and spends time with friends.  Additionally, with his reported verbal threats and irritability towards his coworkers and management, he reported that he did a good job at work and was reliable and maintained adequate relationships with coworkers and maintained employment for 38 years.  He now maintains his farm.  Further, there is no evidence to establish that the Veteran has an inability to establish and maintain effective relationships.  

The examiners have characterized the Veteran's impairments as mild to moderate-severe, noted that he continued employment until April 01, 2012, and that he has maintained social relationships.  Notably, the April 2016 examiner determined that the Veteran experiences no more than occupational and social impairment with reduced reliability and production.  Moreover, there is no evidence of record that he has occupational and social impairment with deficiencies in most areas or objective evidence indicating otherwise.  Although his lowest GAF score was 49, a GAF score is only a factor in determining whether a higher rating is warranted.

The Board acknowledged the Veteran's assertions as to his symptomatology of his condition.  Specifically, in the Veteran's September 2015 statement, he reported that he has unprovoked irritability and frequent periods of unprovoked irritability towards strangers and acquaintances, the absence of social relationships, and sometimes neglected personal hygiene.  The Board also acknowledges the Veteran's July 2016 statement that stated that he does not engage in any recreational activities except driving.  As detailed above, the preponderance of the evidence shows that the evidence of record does not support a finding that the Veteran's symptoms of severity, frequency, and duration warrant a higher rating.

Based on the foregoing, the Board finds that the Veteran does not have deficiencies in most areas, and that a rating in excess of 50 percent for PTSD is therefore not warranted.


IV.  TDIU

At the outset, the Board notes that the Veteran is in receipt of a 100 percent schedular rating for prostate cancer from June 22, 2011, and receives Special Monthly Compensation under 38 U.S.C.S § 1114(s) and 38 C.F.R. 3.350(i) from October 16, 2013.  Therefore, the claim is moot from October 16, 2013.  See Bradley v. Peake, 22 Vet. App. 280 (2009).  Therefore, the Board will address whether a TDIU is warranted prior to October 16, 2013.  As he was gainfully employed prior to April 01, 2012, he is not entitled to TDIU for that period.  Therefore, the only period under review for TDIU is from April 01, 2012, to October 15, 2013.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Id.

Additionally, entitlement to benefits on an extraschedular basis may be considered under 38 C.F.R § 4.16(b) where the percentage requirements for a schedular TDIU are not met, and the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements in 38 C.F.R. § 4.16(a).

For the time period in question, the severity of the Veteran's symptoms were characterized as no more than moderate.  Additionally, the April 2016 examiner opined that the Veteran's occupational functional impairment due to his PTSD does not preclude him from employment as evidenced by his ability to maintain and manage his farm, care for himself and his home, and manage his finances.  

In summary, the Board finds that the preponderance of the evidence indicates the Veteran's service-connected PTSD does not render him incapable of performing the physical and mental acts required by employment when considered with his high school education and being a welder for the same employer for 38 years.  Accordingly, the criteria for TDIU are not met, and the TDIU claim is denied.

In reaching all the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for tinnitus is granted.

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU prior to October 16, 2013, based on PTSD, is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


